Beck, J.
I. The motion for a new trial was based upon the ground, among others, that the verdict was not sustained by sufficient evidence. The abstract show's tliat “judgment was entered sustaining said motion to set aside the verdict of the jury rendered herein, on the ground that the verdict was not sustained by sufficient evidence.” The case is one where the court below set aside the verdict for want of sufficient evidence to support it. ■
II. The evidence was conflicting, and the court below could well have found, in the exercise of its lawful discretion, that the verdict was not supported by the evidence. The trial court is charged in such cases with a large discretion. It has, usually, the *175witnesses before it,, and, for this and other reasons, is better able to weigh the evidence, and determine upon the credit to be given to the witnesses, than the appellate court. Where motions of this character are sustained, we will not interfere, unless it clearly appears that injustice has been done, and the discretion of the court below has been abused. Nothing of the kind appears in this case. In support of these conclusions many prior decisions of this court, including the following, could be cited: Donahue ,v. Lannan, 70 Iowa, 73; Lytton v. Railway Co., 69 Iowa, 339; Rogers v. Winch, 65 Iowa, 168; Engs v. Priest, 65 Iowa, 232; Brett v. Bassett, 63 Iowa, 340; Moran v. Harris, 63 Iowa, 390. In our opinion, the judgment of the district court ought to be Aeeirmed.